Exhibit 10.75

 

LOGO [g584327g01f24.jpg]

May 14, 2013

Ramin Mojdehbakhsh, Ph.D.

c/o Unilife Corporation

250 Cross Farm Lane

York, Pennsylvania 17406

Dear Ramin:

Reference is made to that certain Restricted Stock Agreement under the Unilife
Corporation 2009 Stock Incentive Plan between you and Unilife Corporation (the
“Company”) dated June 15, 2012 (the “RSA”).

This letter confirms that, upon 100% satisfaction of the Performance Milestones
described in Section 2(b) of the RSA, the Company has agreed to waive the
Time-Based Milestones described in Section 2(c) of the RSA. In consideration of
the Company’s agreement in this regard, you have agreed that even after the 100%
satisfaction of the Performance Milestones, you will not sell, assign, pledge or
otherwise transfer any share of Company common stock subject to the RSA until
the earlier of: (a) its originally scheduled time-based vesting date set forth
in Section 2(c) of the RSA, or (b) an event that would have resulted in
accelerated vesting under Section 2(d) of the RSA.

The above-described transfer restriction will not prohibit the gratuitous
transfer of shares to a “family member” (as that term is defined in General
Instructions to Form S-8) if such family member agrees in writing, in a form
satisfactory to the Company, to be bound by such restriction. The Company may
issue such stop-transfer orders as it deems necessary or desirable to enforce
the above-described restriction and will not recognize any purported transfer
that violates the restriction.

This letter is governed by Delaware law, without regard to the principles of
conflicts of laws. You acknowledge that neither the Company nor its agents have
made any representations or warranties to you regarding the tax consequences of
any of the events or transactions discussed in this letter or the RSA. This
letter may not be modified in any way except by a written amendment executed by
you and a duly authorized representative of the Company.

To indicate your agreement with the foregoing, please sign and date this letter
in the space provided below and return it to me. Please retain a copy for your
records.

 

Sincerely, /s/ Alan D. Shortall

Alan D. Shortall

CEO

Agreed and accepted as of May 14, 2013:

By:   /s/ Ramin Mojdehbakhsh   Ramin Mojdehbakhsh, Ph.D.

Unilife Corporation

250 Cross Farm Lane, York, PA 17406 T + 1 717 384 3400 F + 717 384 3401 E
info@unilife.com W www.unilife.com